—Proceeding pursuant to CFLR article 78 to review a determination of the Town of Monroe dated June 14, 2002, which adopted the recommendation of a Hearing Officer, made after a hearing, finding the petitioner guilty of charges of misconduct, and terminated his employment as a mechanic for the Town of Monroe Highway Department.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
*528The review of administrative determinations in employee disciplinary cases made as a result of a hearing required by Civil Service Law § 75 is limited to a consideration of whether the determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). Here, the determination is supported by substantial evidence. In addition, the penalty of termination imposed as a result of the administrative hearing does not shock the conscience of the Court (see Matter of Pell v Board of Educ., 34 NY2d 222 [1974]). Ritter, J.P., Florio, Friedmann and H. Miller, JJ., concur.